Citation Nr: 1608841	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  08-10 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, to include the issue of whether a June 1983 rating decision that initially denied the claim contains clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability

Whether a timely notice of disagreement was filed with respect to a March 2009 rating decision.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for a psychiatric disability, other than PTSD.

7.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Oliver Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, October 2007, August 2011, January 2012, and January 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The November 2006 rating decision determined the Veteran's claims of entitlement to service connection for a left knee disability and a low back disability should not be reopened because new and material evidence had not been received regarding the claims.  The issue of whether these claims should be reopened was previously before the Board in November 2010, when the claims were remanded so the AOJ could obtain records related to the Veteran's disability claim with the Social Security Administration (SSA).  The previously requested development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The October 2007 rating decision denied entitlement to service connection for hepatitis C.  In February 2008, the Veteran submitted new evidence regarding the claim.  The Agency of Original Jurisdiction (AOJ) construed the Veteran's February 2008 submission as a request to reopen the claim because he did not explicitly disagree with the October 2007 rating decision.  In March 2008, the AOJ issued a second rating decision confirming and continuing the prior denial, after reviewing the evidence submitted in February 2008.  

The AOJ deemed this a final decision after the Veteran failed to file a notice of disagreement within one year; however, the record shows VA received additional medical evidence regarding the claim in August 2008 that was not previously of record.  This evidence was never addressed by a subsequent rating decision or statement of the case; therefore, the claim remained pending and is included in the present appeal without need of new and material evidence to reopen the claim.  See Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014); Mitchell v. McDonald, 27 Vet. App. 431 (2015).

The August 2011 decision deemed a March 2011 notice of disagreement that related to a March 2009 rating decision untimely.  The underlying rating decision denied entitlement to service connection for a left hip disability and also determined several other claims should not be reopened, even though these claims were already on appeal and subject to a November 2010 remand by the Board.

The January 2014 rating decision denied entitlement to TDIU.

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a left knee, back and left hip disabilities; entitlement to service connection for hepatitis C and a psychiatric disorder, other than PTSD; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  VA received a timely notice of disagreement regarding the March 16, 2009 rating decision on March 10, 2010.

3.  The Veteran was not imprisoned until September 2009, and VA received several communications from him during the one year period after the March 2009 rating decision issued, none of which expressed disagreement with the March 2009 rating decision or constituted new and material evidence regarding the claims addressed by the decision.

4.  The Veteran has PTSD that has been medically attributed to an in-service personal assault for which he evidenced behavior changes.



CONCLUSION OF LAW

1.  VA received a timely notice of disagreement regarding the March 2009 rating decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2015).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of Notice of Disagreement - March 2009 Rating Decision

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

There are six elements for a valid NOD: it must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; (5) be filed by the claimant or the claimant's authorized representative; and (6) express a desire for Board review.  38 U.S.C.A. § 7105(b); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2005).

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).

The notice of disagreement must be filed with the VA office from which the claimant received notice of the determination unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has assumed jurisdiction over the applicable records.  38 C.F.R. § 20.300.

Here, VA mailed the March 16, 2009 rating decision to the Veteran's last known address, and there is no evidence it was returned as undeliverable.  On March 10, 2010, the RO received a statement from the Veteran in which he made reference to the issues denied in the March 2009 decision, referred to the Board, and expressed a desire for additional adjudication by the Board.  The document satisfies the requirements for a notice of disagreement and was received within one year of the March 2009 rating decision.

The notice of disagreement was timely.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).


Entitlement to Service Connection for PTSD

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection will be granted when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f). 

If PTSD is based on an in-service personal assault, evidence from sources other than the claimant's records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault may serve as corroboration.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, a September 2014 opinion from a private psychologist, I.B., Ph.D., indicates the Veteran has PTSD as the result of military sexual trauma.  The Veteran has alleged he was sexually harassed and threatened with sexual assault during his service with the 501st Transportation Company in Okinawa, Japan.  The Veteran claims these attacks were racially motivated.  The September 2014 opinion is consistent with the Veteran's report.  I.B., Ph.D., detailed the Veteran's history of substance abuse, domestic violence, and poor employment history since separation from service as well as ongoing symptoms triggered by the stressor.  These are sufficient behavior changes to constitute credible evidence that the alleged stressor occurred.  See 38 C.F.R. § 3.304(f)(5).  VA has not provided an examination regarding the claim.  Other medical evidence of record confirms the PTSD diagnosis.  Therefore, the evidence establishes that it is at least as likely as not that the Veteran has PTSD as a result an in-service personal assault for which he evidenced behavior changes, and service connection for the disability is warranted.



ORDER

A timely notice of disagreement regarding the March 2009 rating decision was received.

Entitlement to service connection for PTSD is granted.




REMAND

The issue of whether a June 1983 rating decision that denied entitlement to service for a left knee disability contains clear and unmistakable error (CUE) has been raised by the record.  See 38 C.F.R. § 3.304(b) (noting only conditions recorded on examination reports, as opposed to reports of medical history prepared by a recruit, are to be considered as noted at the time on entry); see also Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (explaining the presumption of soundness attaches when a condition is not recorded on an examination report).  This issue is inextricably intertwined with whether new and material evidence is required to reopen the left knee claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  The issue of whether the June 1983 rating decision contains CUE due to the failure to apply the presumption of soundness must be adjudicated by the AOJ in the first instance to ensure the Veteran is afforded due process.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.101(a); see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Several of the other issues on appeal are intertwined with the left knee claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  The Veteran claims his low back disability may be secondary to his left knee disability.  The issue of whether TDIU is warranted is also intertwined with these issues; therefore, they must be intertwined as well.

The Veteran's treatment records indicate he has hepatitis risk factors that are associated with service; however, he has not been provided a VA examination regarding the claim to determine whether he has current disability.  VA is required to provide an examination when there is medical evidence that suggests a disability may be associated with active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran's claim of entitlement to a psychiatric disorder includes any current psychiatric diagnosis that is encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This decision grants entitlement to service connection for PTSD, but treatment records suggest additional diagnoses, namely major depressive disorder, bipolar disorder, and schizophrenia.  These additional diagnoses have not been addressed in a VA examination.  When there is a prior diagnosis during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the previously diagnosed condition is in remission.  See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); 38 C.F.R. § 4.125(b).

The Veteran's testimony indicates that he was receiving ongoing VA treatment for the conditions at issue.  The most recent request for VA treatment records was made in 2013.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment for the disabilities on appeal since 2013.

2.  Determine whether the June 1983 rating decision should be revised or rescinded due to the failure to apply the presumption of soundness with respect to the Veteran's claim of entitlement to service connection for a left knee disability.  

If it is determined that service connection is warranted for a left knee disability, the Veteran's claims of entitlement to service connection for low back and left hip disabilities should be reopened and adjudicated on the theory of secondary service connection, to include causation and aggravation.

3.  Schedule the Veteran for an examination to determine whether his current hepatitis C is at least as likely as not the result of a disease or injury in service, or is proximately due to, or aggravated by, his service-connected disabilities.

The examiner is advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

The examiner is also specifically asked to address the Veteran's assertion that the strain of hepatitis C that he has been diagnosed as having is a strain commonly found in Southeast Asia.

A comprehensive rationale must be furnished for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

4.  Schedule the Veteran for an examination to determine whether it is at least as likely as not that he has a current psychiatric disability, other than PTSD, which was first manifested in service; is otherwise due to a disease or injury during service; or is proximately due to, or aggravated by, his service-connected disabilities, to include PTSD.

The examiner is advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

If a previously diagnosed, and not yet service-connected psychiatric disability, to include major depressive disorder, bipolar disorder, and schizophrenia, is not found currently, the examiner must address whether the previously diagnosed condition has resolved, or whether the prior diagnosis was made in error.

A comprehensive rationale must be furnished for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

5.  Once the foregoing is completed and the newly service-connected PTSD is rated, develop and adjudicate the claim of entitlement of TDIU, to include scheduling the Veteran for an examination to determine whether it is at least as likely as not that his service-connected disability or disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him, if necessary.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


